Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The customary meaning of the term ultrasonic frequency range refers to acoustic signals with a range from 20khz up to several GHZ. The use of "ultrasonic frequency range" is therefore interpreted for examination, to merely require conventional down conversion as (spec, figure) suggests to one of ordinary skill in the art to a frequency between 20Khz to several GHZ. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti et al (EP2857858) in view of Gendron et al (US 20170005416) and Van Caekenberghe et al (US 20090079620).
Vacanti teaches an integrated radar antenna (fig 1b, items 12a-c and para 24) comprising: a radar transmit antenna and a radar receive antenna (para 4, “system that includes a transmit array including a plurality of transmit antenna elements and a separate receive array that includes a plurality of receive antenna elements”); radar transmitter electronics in signal communication with the radar transmit antenna (para 5, “The FMCW radar system also may include transmit electronics module operable to electronically scan the FMCW transmit beam in the second illumination dimension”); the illuminated transmit area of the transmitted radar pattern is narrower in elevation compared to the width in azimuth (para 30," the transmit antenna may be taller than it is wide, and the transmit beam formed by the transmit antenna may be larger in azimuth than in elevation"); radar electronics in signal communication with radar receive antenna (para 7, “receiving, by a receive electronics module, a plurality of receive signals from a receive array comprising a plurality of receive antenna element”) wherein the radar receiver electronics are configured to receive from the radar receive antenna radar reflections corresponding to outputted radar signals (para 7, “receiving, by a receive electronics module, a plurality of receive signals from a receive array comprising a plurality of receive antenna element”), convert the received radar reflections to an ultrasonic frequency range (para 18, “associated electronics may be configured such that the phase shift is applied at intermediate frequency (e.g., tens of megahertz (MHz))”), perform signal processing on the converted, received radar reflections in the ultrasonic frequency range  (para 18, “associated electronics may be configured such that the phase shift is applied at intermediate frequency (e.g., tens of megahertz (MHz))”), wherein the signal processing comprises digital beam forming circuity configured to electronically scanned receive beams that search within the illuminated transmit area (para 19, “The receive beams may be steered (e.g., electronically scanned) in the second illumination dimension along with the transmit beam to cover the predetermined window”).
With respect to claim 2, Vacanti does not teach the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna. Gendron teaches the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna (para 10, “the present invention is a multi-beam antenna array, which includes a receiver multi-layer circuit card assembly (CCA) comprising of a first plurality of monolithic microwave integrated circuits (MMICs), a first plurality of radiating elements, and a first plurality of interconnections; a transmitter multi-layer CCA comprising of a second plurality of MMICs, a second plurality of radiating elements, and a second plurality of interconnections; and a single aperture shared by the receiver multi-layer CCA and the transmitter multi-layer CCA”). It would have been obvious to modify Vacanti to include the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna because it is merely combining known separating of radar transmit and receive electronic on the same circuit board that yield a predictable working radar device.
With respect to claim 2, Vacanti does not teach the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Vacanti to include the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern because it is applying a known radar transmitting technique to a known radar device of Vacanti to yield a predictable transmitted signal pattern.
With respect to claim 3, Vacanti teaches the transmitted radar signals comprise a frequency modulation continuous wave (FMCW) signal (para 14, “The radar system described in this disclosure is a frequency modulated continuous wave”)
With respect to claim 7, Vacanti teaches the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals (para 57, “the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals”).
With respect to claim 10, Vacanti does not teach the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Vacanti to include the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern because it is applying a known radar transmitting technique  to a known radar device of Vacanti to yield a predictable transmitted signal pattern.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Dang et al (US 20160276727).
With respect to claim 4, Dang teaches the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide (abs and para 4), and wherein the radar receive antenna comprises a slotted waveguide radar receive antenna fed by a second SIW different from the first STW (abs and para 4, 27, and 33). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide because it is merely a substitution of the transmitter of Vacanti with the radar transmitter of Dang that yields a predictable transmitted signal.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Zinevich (US 20080320541). 
With respect to claim 5, Zinevich teaches the ultrasonic frequency range is a passband that includes sixteen megahertz (para 9, “a band pass filter receives the I and Q signals and provides signals having an effective 16 MHz bandwidth”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include the ultrasonic frequency range is a passband that includes sixteen megahertz because it is merely a substitution of a well-known downconverted frequency of Vacanti with the downconverted frequency of Zinevich with no new or unexpected results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Tomich et al (US 20130106642).
With respect to claim 6, Tomich teaches the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals (para 35, “the LNA may include one or more mixing stages that may down convert the amplified signal to one or more lower IF frequencies and to baseband.”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals because it is merely using a known technique to down convert and process a received radar signal  use to improve the radar device of Vacanti ready for improvement to yield a predicted processing signal.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Derham et al (US 20130176161). 
With respect to claim 8, Derham teaches external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink (para 76, “, WLAN and WMAN devices contain hardware such as baseband processors, RF signal chains (modulators, filters, amplifiers, etc) and antennas, which are also found in radar devices.”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink because it would allow the radar device to communicate the result with an output display.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Rofougran (US 8120532).
With respect to claim 9, Rofougran teaches the digital beam forming circuitry is configured to operate in the ultrasonic frequency range (col 5, lines 40-51, “The RF front-end 46 modulates the analog signal to produce an RF signal at a particular carrier frequency (e.g., 900 MHz) that is provided to an antenna array in accordance with the beamforming factor 47”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include the digital beam forming circuitry is configured to operate in the ultrasonic frequency range because it is merely using a known frequency range to transmit RF signals.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron et al (US 20170005416) and Van Caekenberghe et al (US 20090079620) 
With respect to claim 11, Vacanti teaches a vehicle including an obstacle detection system (para 3, “Radar systems may be used by aircraft to detect weather, other aircraft in the surrounding airspace, and other objects in the surrounding airspace”) an integrated radar antenna (fig 1b, items 12a-c and para 24) comprising: a radar transmit antenna and a radar receive antenna (para 4, “system that includes a transmit array including a plurality of transmit antenna elements and a separate receive array that includes a plurality of receive antenna elements”); radar transmitter electronics in signal communication with the radar transmit antenna (para 5, “The FMCW radar system also may include transmit electronics module operable to electronically scan the FMCW transmit beam in the second illumination dimension”); the illuminated transmit area of the transmitted radar pattern is narrower in elevation compared to the width in azimuth (para 30," the transmit antenna may be taller than it is wide, and the transmit beam formed by the transmit antenna may be larger in azimuth than in elevation"); radar electronics in signal communication with radar receive antenna (para 7, “receiving, by a receive electronics module, a plurality of receive signals from a receive array comprising a plurality of receive antenna element”) wherein the radar receiver electronics are configured to receive from the radar receive antenna radar reflections corresponding to outputted radar signals (para 7, “receiving, by a receive electronics module, a plurality of receive signals from a receive array comprising a plurality of receive antenna element”), convert the received radar reflections to an ultrasonic frequency range (para 18, “associated electronics may be configured such that the phase shift is applied at intermediate frequency (e.g., tens of megahertz (MHz))”), perform signal processing on the converted, received radar reflections in the ultrasonic frequency range  (para 18, “associated electronics may be configured such that the phase shift is applied at intermediate frequency (e.g., tens of megahertz (MHz))”), wherein the signal processing comprises digital beam forming circuity configured to electronically scanned receive beams that search within the illuminated transmit area (para 19, “The receive beams may be steered (e.g., electronically scanned) in the second illumination dimension along with the transmit beam to cover the predetermined window”).
With respect to claim 11, Vacanti does not teach the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna. Gendron teaches the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna (para 10, “the present invention is a multi-beam antenna array, which includes a receiver multi-layer circuit card assembly (CCA) comprising of a first plurality of monolithic microwave integrated circuits (MMICs), a first plurality of radiating elements, and a first plurality of interconnections; a transmitter multi-layer CCA comprising of a second plurality of MMICs, a second plurality of radiating elements, and a second plurality of interconnections; and a single aperture shared by the receiver multi-layer CCA and the transmitter multi-layer CCA”). It would have been obvious to modify Vacanti to include the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna because it is merely combining known separating of radar transmit and receive electronic on the same circuit board that yield a predictable working radar device.
With respect to claim 11, Vacanti does not teach the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Vacanti to include the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern because it is applying a known radar transmitting technique to a known radar device of Vacanti to yield a predictable transmitted signal pattern.
With respect to claim 12, Vacanti teaches the vehicle is an aircraft (para 14, “small manned aircraft or UAVs, may advantageously use an efficient and low weight radar system”).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe as applied to claim 12 above, and further in view of Newton (US 20150216018).
With respect to claim 13, Newton teaches the integrated radar antenna is configured to receive power from a lighting system of the aircraft (para 29, “a LED-based lighting unit having a power supply, a plurality of LEDs connected in a series parallel configuration, and an implemented radar circuit”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include the integrated radar antenna is configured to receive power from a lighting system of the aircraft because it is a combination of prior art radar powering elements according to a known method with no new or unexpected results.
Claim 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron et al (US 20170005416) and Van Caekenberghe et al (US 20090079620) and Derham et al (US 20130176161).
With respect to claim 14, Vacanti teaches an obstacle detection system (para 3, “Radar systems may be used by aircraft to detect weather, other aircraft in the surrounding airspace, and other objects in the surrounding airspace”) an integrated radar antenna (fig 1b, items 12a-c and para 24) comprising: a radar transmit antenna and a radar receive antenna (para 4, “system that includes a transmit array including a plurality of transmit antenna elements and a separate receive array that includes a plurality of receive antenna elements”); radar transmitter electronics in signal communication with the radar transmit antenna (para 5, “The FMCW radar system also may include transmit electronics module operable to electronically scan the FMCW transmit beam in the second illumination dimension”); the illuminated transmit area of the transmitted radar pattern is narrower in elevation compared to the width in azimuth (para 30," the transmit antenna may be taller than it is wide, and the transmit beam formed by the transmit antenna may be larger in azimuth than in elevation"); radar electronics in signal communication with radar receive antenna (para 7, “receiving, by a receive electronics module, a plurality of receive signals from a receive array comprising a plurality of receive antenna element”) wherein the radar receiver electronics are configured to receive from the radar receive antenna radar reflections corresponding to outputted radar signals (para 7, “receiving, by a receive electronics module, a plurality of receive signals from a receive array comprising a plurality of receive antenna element”), convert the received radar reflections to an ultrasonic frequency range (para 18, “associated electronics may be configured such that the phase shift is applied at intermediate frequency (e.g., tens of megahertz (MHz))”), perform signal processing on the converted, received radar reflections in the ultrasonic frequency range  (para 18, “associated electronics may be configured such that the phase shift is applied at intermediate frequency (e.g., tens of megahertz (MHz))”), wherein the signal processing comprises digital beam forming circuity configured to electronically scanned receive beams that search within the illuminated transmit area (para 19, “The receive beams may be steered (e.g., electronically scanned) in the second illumination dimension along with the transmit beam to cover the predetermined window”).
With respect to claim 14, Vacanti does not teach the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna. Gendron teaches the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna (para 10, “the present invention is a multi-beam antenna array, which includes a receiver multi-layer circuit card assembly (CCA) comprising of a first plurality of monolithic microwave integrated circuits (MMICs), a first plurality of radiating elements, and a first plurality of interconnections; a transmitter multi-layer CCA comprising of a second plurality of MMICs, a second plurality of radiating elements, and a second plurality of interconnections; and a single aperture shared by the receiver multi-layer CCA and the transmitter multi-layer CCA”). It would have been obvious to modify Vacanti to include the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna because it is merely combining known separating of radar transmit and receive electronic on the same circuit board that yield a predictable working radar device.
With respect to claim 14, Vacanti does not teach the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Vacanti to include the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern because it is applying a known radar transmitting technique to a known radar device of Vacanti to yield a predictable transmitted signal pattern.
With respect to claim 14, Vacanti does not teach external communications circuitry configured to communicate over a wireless local area network. Derham teaches external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink (para 76, “, WLAN and WMAN devices contain hardware such as baseband processors, RF signal chains (modulators, filters, amplifiers, etc) and antennas, which are also found in radar devices.”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe to include external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink because it would allow the radar device to communicate the result with an output display.
With respect to claim 18, Vacanti teaches the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals (para 57, “the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals”).
With respect to claim 20, Vacanti does not teach the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Vacanti to include the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern because it is applying a known radar transmitting technique  to a known radar device of Vacanti to yield a predictable transmitted signal pattern.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe and Derham as applied to claim 14 above, and further in view of Dang et al (US 20160276727).
With respect to claim 15, Dang teaches the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide (abs and para 4), and wherein the radar receive antenna comprises a slotted waveguide radar receive antenna fed by a second SIW different from the first STW (abs and para 4, 27, and 33). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe and Derham to include the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide because it is merely a substitution of the transmitter of Vacanti with the radar transmitter of Dang that yields a predictable transmitted signal.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe and Derham as applied to claim 14 above, and further in view of Zinevich (US 20080320541).
With respect to claim 16, Zinevich teaches the ultrasonic frequency range is a passband that includes sixteen megahertz (para 9, “a band pass filter receives the I and Q signals and provides signals having an effective 16 MHz bandwidth”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe and Derham to include the ultrasonic frequency range is a passband that includes sixteen megahertz because it is merely a substitution of a well-known downconverted frequency of Vacanti with the downconverted frequency of Zinevich with no new or unexpected results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Gendron and Van Caekenberghe and Derham as applied to claim 14 above, and further in view of Tomich et al (US 20130106642).
With respect to claim 17, Tomich teaches the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals (para 35, “the LNA may include one or more mixing stages that may downconvert the amplified signal to one or more lower IF frequencies and to baseband.”). It would have been obvious to modify Vacanti in view of Gendron and Van Caekenberghe and Derham to include the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals because it is merely using a known technique to down convert and process a received radar signal  use to improve the radar device of Vacanti ready for improvement to yield a predicted processing signal.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant argues:
1) Gendron does mention radar. However, Gendron only describes radar in the context of “radar, radar jammer and communications antenna systems often require wideband frequency capability [and] typically require that wide band frequency applications be broken up into multiple bands for hardware.”
Response: Gendron teaches the phased array antenna as being for a high-performance and low-cost multi-beam phased array antenna, which increases the reliability and number of simultaneous wideband radio frequency (RF) data links of a phased array antenna, for example, aboard a ship for both networking and persistent surveillance. Since the Gendron teach radar being used in wideband frequency applications broken up into multiple bands and that the phased array antenna in the detailed description is a phased array antenna is used in is used in wideband frequency applications broken up into multiple bands, the phased array antenna used in wideband frequency applications broken up into multiple bands is taught to be both a radar and communications antenna.
2), Gendron further describes a separate “electronics bay [that] sits behind the phased array antenna for necessary power distribution, up-conversion, down-conversion, and associated processing,”° and fails to disclose or suggest a “multi-layer circuit board comprising: a radar transmit antenna; a radar receive antenna; radar transmitter electronics, ” recited by claim 1.
Response: Gendron teaches “a plurality of controlled impedance RF via contacts to interconnect corresponding circuits and layers of a respective multi-layer CCA” and also figure 4 and paragraph 34 “the middle layers and multi-channel SiGe MMICs 412 are located on the top layer, all of which are interconnected by the high-density RF via contacts 404 with low impedances”. This would indicate the electronics on a different layer of the multilayered circuit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648